
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


        The eWAN network design is among the most advanced in the industry.
Built entirely on Next Generation Ethernet Gear, it is less costly and faster to
deploy than existing legacy Telcos equivalents. At present, eWAN is the only
midsize ISP offering, "wire-speed" networking in every device, at every access
point. Each one of our access centers is connected to the internet through
multiple, diverse, ultra-fast Long-Haul Ethernet and OC-192 circuits that scale
up 10 Gb/s (10 Gigabits per second) of data throughput.

        eWAN has also developed strategic alliances and agreements with leading
organizations that share our commitment to developing detailed solutions and
unparalleled services. Each of these strategic relationships leverages eWAN's
extensive expertise in solving problems, and creating sustainable competitive
advantage for our customers' individual needs.

PART 1: GENERAL BUSINESS METHODOLOGY OF eWAN

1.01    Description of eWAN in the Wide Area Networking Market

        eWAN has established strategic relationships with several national
communications carriers that provide eWAN with access to transit on their
respective network backbones and last-mile connectivity routes. Additionally,
eWAN co-locates next generation switching/routing hardware within the
infrastructure of these providers and employs network applications and protocols
that allow us to differentiate services and guarantee service quality, while
providing unmatched flexibility, scalability, and carrier-class reliability.

1.02    eWAN's Relationships With National Carriers and Last-Mile Providers

        eWAN has strategic partnerships with the following providers of national
fiber optic transit, location space and last-mile connectivity:

•Cogent: Owns 12,400 miles of fiber-optic network consisting of a national,
non-blocking OC-192 backbone and multi OC-48 Metropolitan Area Networks (MANs)
located in all major U.S. cities. Cogent takes the best systems, suppliers,
technologies, and business processes and blends them in new ways to deliver
Internet access at unsurpassed speeds.

Cogent Public Peering Agreements in place (partial list)

MAB-West ATM San Jose, CA
MAE-East ATM Vienna, VA
MAE Central ATM Dallas, TX
Ameritech NAP Chicago, IL
PacBell NAP San Francisco, CA
LAIIX Los Angeles, CA
Sprint NAP P—ken, NJ   PAIX Palo Alto, CA
PAIX-VA, SEA, ATL, LA, GA, CA
NYIIX New York, NY
San Diego NAP La Jolla, CA
NAP of America Miami, FL
Yahoo San Jose, CA
UUNet Multiple point


        Additionally there are over a100 Private agreements that are in place.

•Level 3 Communications: A communications and information services company
offering a wide selection of IP-based services including broadband transport,
no-location services and sub-marine transmission services. The Level 3 Network
includes metropolitan networks in 56 U.S. markets and 21 international markets
connected by an approximately 16,000-mile U.S. intercity (long-distance)
network, an approximately 4,750 mile European intercity network and both
transpacific and transatlantic undersea cables.

•UUNet Communications: UUNet in an Internet communications company whose growing
range of advanced Internet application and services are delivered—and enabled—by
one of the most advanced networks on earth. The UUNet network is built with the
industry's most advanced technologies. It offers 10 gigabit, OC-192 speed and is
constructed on a "self-healing" SONET ring Internet Protocol architecture.

--------------------------------------------------------------------------------

•XO Communications: An integrated communications provider delivering voice, data
and Internet solutions nationwide. XO has deployed and continues to enhance its
premier next-generation fiber network and award-winning IP backbone. The fiber
optics being deployed in XO network utilize state-of-the-art, non-zero
dispersion shifted fiber that enables the support of the most advanced
technologies.

•Pihana Pacific: Is a neutral data center that serves the whole Internet
community by combining secure, world-class collocation facilities with
state-of-the-art, integrated Internet exchanges.

•Focal Communications, and AT&T: Are North American providers of DSL-based,
broadband communication services to businesses and consumers serving all major
Metropolitan Statistical Areas (MSAs). These combined networks currently cover
more that 40 million homes and businesses. Services now reach more than
65 percent of all US homes and 75 percent of all US businesses.

1.03    eWAN's Deployment of Edge Switching/Routing Solutions

        eWAN has recognized that service flexibility throughout the network is a
crucial measure of success and has thus chosen an end-to-end wire-speed hardware
solution in building our edge network. The following switching and routing
hardware has been chosen by eWAN to ensure that its network has the flexibility
to support more than one service.

•Unisphere Network            - Edge Routing Switch sets us apart from the
competition by handling all our demanding, carrier-class needs. With wire-speed
performance on all interfaces, sophisticated routing capabilities, strong
reliability and unparalleled density, the ERX is a superior choice for our
network. The product delivers next-generation ASIC architecture and features to
enable leading-edge IP service delivery such as Quality of Service (QoS) and
it's the only Edge Routing Switch with support for Multiprotocol Label Switching
(MPLS) that combines Layer 2 virtual circuit advantages with Layer 3
scalability. wwwunispherenetworks.com.

PART 4: RESPONSIBILITIES OF VITALSTREAM

        In order to successfully complete the project to the standards and
satisfaction of VitalStream, eWAN will require that the following items be the
responsibility of VitalStream.

•General LAN network requirements network requirements and configurations such
as: IP addresses and DNS servers, Gateways, E-mail configurations.

•Facility access for designated eWAN representatives during and after normal
business hours when needed.

•Reasonable prior notification of delays or circumstances not caused by eWAN
that may impact the execution or timeliness of the work eWAN performs.

•Details on any special directions or requirements for the VitalStream
locations.

•Prior notification to eWAN if or when any party other than eWAN will use,
configure, install applications, or otherwise alter any of the installation or
configuration that eWAN has performed at the VitalStream location.

--------------------------------------------------------------------------------



PROVISIONING AND SETUP

        The pricing below represents eWAN's monthly and one time installation
charge to VitalStream for connectivity and turn-up.

        [Pricing Information in the following table is omitted pursuant to
Rule 24b-2, filed separately with the Securities and Exchange Commission and is
subject to a confidential treatment request.]

PacBell GigaMan   [omitted] MRC   [omitted] NRC
200 Mb of Bandwidth
 
[omitted] Mb
 
[omitted] MRC

        This Service Level Agreement is a part of the contract between
VitalStream and eWAN.

1.  SERVICE COMMITMENT

        eWAN is committed to providing a reliable, high-quality network to
support its high-speed Internet access service. As part of this commitment, eWAN
is pleased to offer VitalStream the following guarantees:

A.  Installation

        eWAN guarantees that Internet connectivity will be installed within
thirty (30) days after an order has been accepted and entered into eWAN's
provisioning system by its Account Coordination team.

        VitalStream or its representative must cooperate with eWAN in the
installation process; including accurate completion of an order form containing
detailed demarcation information and other onsite contact listings. Changes in
an order made by or on behalf of VitalStream or the occurrence of events outside
the reasonable control of eWAN, such as Force Majeure, may result in delays for
which eWAN is not responsible hereunder.

2.  GUARANTEES

        A.  Network Availability Guarantee

        EWAN guarantees 99.99% Network Availability, as measured below. Network
Availability is calculated from the ingress to and egress from eWAN's Network.

        B.  Network Latency Guarantee

        EWAN's network carries packets with an average Network Latency over a
one-month period of less that 75 milliseconds. EWan monitors aggregate latency
within eWAN's network by monitoring round-trip times between routers on eWAN's
network at regular (normally 5 minute) intervals. "Network Latency" (or "Round
trip time") is defined as the average time taken for an IP packet to make a
round trip between routers on eWAN's network. After being notified by
VitalStream of Network Latency in excess of 75 milliseconds, eWAN will use
commercially reasonable efforts to determine the source of such excess Network
Latency and to correct such problem to the extent that the source of the problem
is on eWAN's network.

        C.  Packet Delivery Guarantee

        eWAN's network has an average monthly Packet Loss of 0.1% (or successful
delivery of 99.9% of packets). EWAN monitors aggregate packet loss within eWAN's
network on an ongoing basis and compiles the collected data into a monthly
average packet loss measurement for eWAN's Network. "Packet Loss" is defined as
the percentage of packets that are dropped within eWAN's network. It is measured
by comparing packet counts transmitted and received between router pairs on
eWAN's network. After being notified by VitalStream of Packet Loss in excess of
0.1%, eWAN will use commercially reasonable efforts to determine the source of
such excess Packet Loss and to correct such problem to the extent that the
source of the problem is on eWAN's network.

--------------------------------------------------------------------------------


3.  DEFINITIONS

        "Force Majeure" means acts beyond the reasonable control of eWAN,
including, but not limited to, acts of God, fire, explosion, vandalism, natural
disasters, storm or other similar occurrence, any law, order, regulation,
direction, action or request of the United States Government or state or local
governments, or of any department, agency, commission, court, bureau,
corporation or other instrumentality of any one or more said governments, or of
any civil or military authority, national emergencies, insurrections, riots,
wars, strikes, lock-outs or work stoppages, or other labor difficulties,
supplier failures, shortages, breaches or delays.

        "eWAN's Network" means the telecommunications/data communications
network and network components owned, operated or controlled by eWAN, including
eWAN's national fiber backbone, its metropolitan fiber networks, and the
eWAN-owned equipment connected to such fiber. Where eWAN provides service to a
building through its own facilities, eWAN's Network includes those facilities.
EWAN's network does not include VitalStream premises equipment or any networks
or network equipment not operated and controlled by eWAN.

        "Network Unavailability" consists of the number of minutes that eWAN's
Network was not available to VitalStream and includes the number of minutes that
eWAN's Network was unavailable associated with any non-Scheduled Maintenance to
eWAN's Network. Network Unavailability will not include Scheduled Maintenance,
or any unavailability resulting from: (a) problems with or maintenance on
VitalStream applications, equipment or facilities; (b) acts or omissions of
VitalStream or and authorized user; (c) unavailability caused by companies other
than eWAN,; or (d) Force Majeure.

        "Scheduled Maintenance" shall mean any maintenance of eWAN's Network (or
portion thereof) to which VitalStream's router is connected that is performed
during a standard maintenance window from 3:00 a.m. to 7:00a.m. (local time of
the eWAN Hub to which VitalStream's circuit is connected). VitalStream's will be
notified via Email two business days in advance of any scheduled maintenance. In
most cases, maintenance performed will not take the full configuration window;
however, eWAN will inform VitalStream as to anticipated duration in the
maintenance notification Email.

4.  SERVICE CREDIT CLAIM PROCESS

        VitalStream will be notified via e-mail upon resolution of the request.
If rejected, the notification will specify the basis for rejection. If approved,
eWAN will issue Service Credit to VitalStream's account, appearing on the next
invoice issued. Multiple Service Credits will no be given for the same period of
time, i.e. failure to meet multiple criteria during a period of time generates
only a single Service Credit. The total number of Service Credits for problems
occurring in a month may not exceed the Monthly Recurring charge actually paid
by VitalStream for service during that month. Service Credits will be credited
against a VitalStream's monthly payment for Monthly Recurring Charges and may
not be received in the form of a refund.

        In the event of eWAN network unavailability VitalStream may receive
Service Credit, calculated monthly as an aggregate of all Service Unavailability
events in accordance with the following:

Service unavailable less than 15 minutes   No Service Credit Service unavailable
15 minutes to less than 1 hour   1 hour credit Service unavailable 1 hour or
more   Credit equal to number of hours unavailable

        A credit will be given only for those outages that were reported to eWAN
at the time of the outage. An outage is measured from the time it is reported to
the time it is resolved.

        The Guarantees and Service Credits provided for in this Service Level
Agreement assume compliance by with the terms and conditions of its agreement
with eWAN, and the failure of VitalStream to comply with those terms and
conditions of its agreement with eWAN, and the failure of VitalStream to comply
with those terms and conditions may invalidate eWAN's guarantees provided
herein. No credit is available for a VitalStream (a) that is blocking eWAN from
monitoring

--------------------------------------------------------------------------------


VitalStream's premises router; (b) that does not provide the necessary access to
personnel and facilities at the VitalStream's premises to enable eWAN to perform
comprehensive troubleshooting; or (c) whose account is not in good financial
standing with eWAN. eWAN is not liable for failure to fulfill its obligations
hereunder if such failure is due to VitalStream use of bandwidth in excess of
the amount specified in VitalStream's Internet access service agreement with
eWAN, VitalStream's tampering with any equipment, or acts beyond eWAN's
reasonable control, such as Force Majeure.

        This Service Level Agreement is not binding upon eWAN as part of
VitalStream's contract unless it has been approved, in writing by the eWAN CEO,
CTO or Sr. Sales Engineer, or National Account Manager as indicated below:

Approved:        
By:
 
 
 
Name:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Date:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


/s/ (name illegible)
VP Sales
 
/s/ David R. Williams
5/23/02
/s/ (name illegible)
VP, Operations
 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7

